DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 11/30/2021. The amendments filed on 11/30/2021 have been entered. Accordingly Claims 1-15, 17-18 and 21-23 are pending. Claim 16 is canceled. Claim 23 is new. The previous rejections of claims 1-18 and 21-23 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 11/30/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (U.S. 20130211257, August 15, 2013)(hereinafter, “Wang”) in view of Alam et. al. (U.S. 20020068870, May 28, 2015)(hereinafter, “Alam”), Clark et. al. (U.S. 20180125461, EFD April 9, 2016)(Hereianfter, “Clark”) and Bharat et. al. (U.S. 20180271577, EFD February 16, 2016)(hereinafter, “Bharat”). 
Regarding Claim 1, Wang teaches: A method for ablation zone detection, the method comprising: delivering microwave energy to tissue at a treatment location by way of an ablation device (Figs. 1-2, and Fig 7, ultrasonic imaging microwave therapeutic apparatus comprising of microwave radiation probe and generating unit to provide ablation treatment [0036] and [0037]);
delivering ultrasound energy to the tissue by way of an ultrasound device (Fig. 1, color Doppler ultrasound imaging unit, [0036]);
receiving, from a plurality of respective portions of the tissue by way of the ultrasound device, a plurality of ultrasound return signals that are based on the delivered ultrasound energy and displaying, by way of a graphical user interface, an image representing at least a portion of the tissue (“The color Doppler ultrasound imaging unit, adapted for obtaining the dynamic display of the image of the tissue to be treated and the dynamic display of the image of the tissue while treating, comprises a color Doppler ultrasound host and a color Doppler ultrasound control panel.” [0040]).
Wang does not teach: generating based on the plurality of ultrasound return signals, a plurality or respective tissue elasticity measurements that are based on the ultrasound energy delivered to the tissue and the mechanical agitation of the tissue;
determining an ablation zone characteristic based on the plurality of tissue elasticity measurements and displaying a representation of the ablation zone characteristic.
Wang also does not teach intermittently pumping a cooling fluid through the ablation device to cool the ablation device to mechanically agitate at least a portion of the tissue and detecting the ultrasound return signals response due to the agitation.
	Alam in the field of ultrasound elastography systems teaches a pump in fluid communication with a membrane between the transducer and the tissue. Elastographic 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to mechanically agitate by pumping fluid through a portion of the ablation device as taught in Alam “…causing the apparatus to compress the tissue.” (Alam, [0027]) and “…the introduction of the fluid is used to establish an ultrasonic interface between…” the tissue and device (Alam, [0027]).
Alam does not explicitly state a cooling fluid.
Clark in the field of ultrasound devices teaches a thermal management system that includes a fluid chamber filled with a fluid coolant that includes within it a circulation device to circulate and/or agitate the coolant throughout the fluid chamber to allow heat to dissipate without the use of tubing and other conduits to reduce potential leakage of coolant to the device [0017][0036].  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further the combination of modify Wang and Alam to pump a cooling fluid as taught in Clark to control the temperature of the device to not damage the patient skin nor melt the device (Clark, [0016]).
	Bharat in the field of elastography monitoring for adaptive ablation and therapy teaches: “In block 806, at least one of imaging parameters of the ultrasound scanner and/or a control signal of the ablation device are adaptively updated in accordance with the feedback. The imaging parameters may include pushing and tracking parameters, which may further include one or more of pulse repetition frequency, number of track locations and/or spacing between tracking beams. The feedback from the ultrasound scanner may include stiffness measurements from one or more points on a spatial or temporal measurement map, wherein adjustments to the control signal employ the stiffness measurements from one or more points on the spatial or temporal measurement map. The control signal may be configured to adjust 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Wang, Alam and Clark to generate based on the plurality of ultrasound return signals, a plurality or respective tissue elasticity measurements that are based on the ultrasound energy delivered to the tissue; determining an ablation zone characteristic based on the plurality of tissue elasticity measurements and displaying a representation of the ablation zone characteristic as taught in Bharat “…for optimizing ablation in medical applications.” (Bharat, [0001]).
Regarding Claim 17, Wang teaches: A method for ablation zone detection, the method comprising: delivering microwave energy to tissue at a treatment location by way of an ablation device (Figs. 1-2, and Fig 7, ultrasonic imaging microwave therapeutic apparatus comprising of microwave radiation probe and generating unit to provide ablation treatment [0036] and [0037]);
delivering ultrasound energy to the tissue by way of an ultrasound device (Fig. 1, color Doppler ultrasound imaging unit, [0036]);
receiving, from a plurality of respective portions of the tissue by way of the ultrasound device, a plurality of ultrasound return signals that are based on the delivered ultrasound energy (“The color Doppler ultrasound imaging unit, adapted for obtaining the dynamic display of the image of the tissue to be treated and the dynamic display of the image of the tissue while treating, comprises a color Doppler ultrasound host and a color Doppler ultrasound control panel.” [0040]).

determining an ablation zone characteristic based on the plurality of tissue elasticity measurements and displaying a representation of the ablation zone characteristic.
Wang also does not teach intermittently pumping a cooling fluid through the ablation device to cool the ablation device to mechanically agitate at least a portion of the tissue and detecting the ultrasound return signals response due to the agitation.
	Alam in the field of ultrasound elastography systems teaches a pump in fluid communication with a membrane between the transducer and the tissue. Elastographic examination is performed of the prostate [0026-0027].The fluid causes expansion of the membrane which causes compression of the tissue of interest [0028].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to mechanically agitate by pumping fluid through a portion of the ablation device as taught in Alam “…causing the apparatus to compress the tissue.” (Alam, [0027]) and “…the introduction of the fluid is used to establish an ultrasonic interface between…” the tissue and device (Alam, [0027]).
Alam does not explicitly state a cooling fluid.
Clark in the field of ultrasound devices teaches a thermal management system that includes a fluid chamber filled with a fluid coolant that includes within it a circulation device to circulate and/or agitate the coolant throughout the fluid chamber to allow heat to dissipate without the use of tubing and other conduits to reduce potential leakage of coolant to the device [0017][0036].  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further the combination of modify Wang and Alam to pump a cooling fluid as taught in Clark to control the temperature of the device to not damage the patient skin nor melt the device (Clark, [0016]).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Wang, Alam and Clark to generate based on the plurality of ultrasound return signals, a plurality or respective tissue elasticity measurements that are based on the ultrasound energy delivered to the tissue; determining an ablation zone characteristic based on the plurality of tissue elasticity measurements and displaying a representation of the ablation zone characteristic as taught in Bharat “…for optimizing ablation in medical applications.” (Bharat, [0001]).
Regarding Claim 18, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above.

Bharat in the field of elastography monitoring for adaptive ablation and therapy teaches: “In block 806, at least one of imaging parameters of the ultrasound scanner and/or a control signal of the ablation device are adaptively updated in accordance with the feedback. The imaging parameters may include pushing and tracking parameters, which may further include one or more of pulse repetition frequency, number of track locations and/or spacing between tracking beams. The feedback from the ultrasound scanner may include stiffness measurements from one or more points on a spatial or temporal measurement map, wherein adjustments to the control signal employ the stiffness measurements from one or more points on the spatial or temporal measurement map. The control signal may be configured to adjust one or more of power settings of the ablation device and/or a mode of operation of the ablation device. The positioning, treatment duration and the configuration (number of elements, etc.) of the ablation device may also be controlled. In block 808, the elastographic (shear wave or related) parameter is displayed relative to an imaged location on a display. The ablation parameters, imaging parameters or other information may also be displayed. In block 810, the ablation and/or imaging parameters may be manually overridden by manual changes through an interface.” [0064-0065].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine the ablation zone characteristic includes identifying one or more regions of the tissue that correspond to one or more of the plurality of tissue elasticity measurements as taught in Bharat “…for optimizing ablation in medical applications.” (Bharat, [0001]).


21, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above.
Wang does not teach: further comprising: detecting an amount of time for the tissue to return to a pre-agitated state; and calculating an elasticity gradient based on the amount of time for tissue to return to the pre-agitated state.
Alam in the field of ultrasound elastography systems teaches a pump in fluid communication with a membrane between the transducer and the tissue. Elastographic examination is performed of the prostate [0026-0027].The fluid causes expansion of the membrane which causes compression of the tissue of interest [0028]. “At the beginning of a tissue strain estimation process, the handheld mechanical compression device 10 is placed against the tissue to be analyzed. When the handheld mechanical compression device is activated, the transducer 16 initially collects a pre-compression frame of RF signal data in response to a signal from a controller (not shown). The handheld mechanical compression device 10 may be activated by a switch 22 or by other means known in the art. The driver 20 then automatically displaces the transducer 16 and/or plate 18 in a low frequency cyclical manner, such as with a sinusoidal motion, thus inducing a cyclical tissue strain. The transducer 16 then collects post-compression RF echo signal data at predetermined points of the compression cycle. This can be achieved by synchronizing the operation of the transducer 16 and the driver 20 using a controller (not shown), such as a microprocessor. At times near the zero-crossings of the sinusoidal cyclical compression, displacement from applied low frequency vibration is substantially linear and the applied displacement within a fixed time interval is at a maximum. If a data frame sequence is acquired in this region, strain can readily be computed using elastographic signal processing methods. Data acquisition can be synchronized to the vibration driver to ensure that data is acquired in the right time interval. While not preferred, data can be acquired at less linear portions of the sinusoidal compression cycle so long as the data are acquired at known points of the sinusoidal motion.” [0030-0031].

Regarding Claim 22, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
Wang does not teach: further comprising: detecting a difference in elasticity between neighboring tissue regions; and identifying a boundary between the neighboring tissue regions as an ablation zone boundary.
Bharat in the field of elastography monitoring for adaptive ablation and therapy teaches: “In block 806, at least one of imaging parameters of the ultrasound scanner and/or a control signal of the ablation device are adaptively updated in accordance with the feedback. The imaging parameters may include pushing and tracking parameters, which may further include one or more of pulse repetition frequency, number of track locations and/or spacing between tracking beams. The feedback from the ultrasound scanner may include stiffness measurements from one or more points on a spatial or temporal measurement map, wherein adjustments to the control signal employ the stiffness measurements from one or more points on the spatial or temporal measurement map. The control signal may be configured to adjust one or more of power settings of the ablation device and/or a mode of operation of the ablation device. The positioning, treatment duration and the configuration (number of elements, etc.) of the ablation device may also be controlled. In block 808, the elastographic (shear wave or related) parameter is displayed relative to an imaged location on a display. The ablation parameters, imaging parameters or other information may also be displayed. In block 810, the ablation and/or imaging parameters may be manually overridden by manual changes through an interface.” [0064-0065].” The parameter estimation and monitoring module 115 automatically 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to detect a difference in elasticity between neighboring tissue regions; and identifying a boundary between the neighboring tissue regions as an ablation zone boundary as taught in Bharat “…to optimize the therapy outcome…and provide a more complete picture on the efficacy of treatment compared to conventional systems.” (Bharat, [0044]).
Regarding Claim 23, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
 further comprising: determining whether a response of the tissue agitating is detected in the plurality of ultrasound return signals; and modifying at least one of a frequency or force of the mechanical agitation when it is determined that a response to the agitating is not detected in the plurality of ultrasound return signals.
Alam in the field of ultrasound elastography systems teaches a pump in fluid communication with a membrane between the transducer and the tissue. Elastographic examination is performed of the prostate [0026-0027].The fluid causes expansion of the membrane which causes compression of the tissue of interest [0028].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to mechanically agitate by pumping fluid through a portion of the ablation device as taught in Alam “…causing the apparatus to compress the tissue.” (Alam, [0027]) and “…the introduction of the fluid is used to establish an ultrasonic interface between…” the tissue and device (Alam, [0027]).
Bharat in the field of elastography monitoring for adaptive ablation and therapy teaches: “…experiments to illustrate the utility of elastographic measurements concurrent with lesion formation during RFA were performed by the present inventors. In these experiments, a track sequence included seven locations placed at a distance of 1.5 mm from a push beam. An ultrasound probe was oriented transverse to the ablation needle such that the ablation needle was in cross-sectional view on the ultrasound image. The ElastPQ.TM. window was carefully placed on the screen such that a left edge was 10 mm from an ablation tine. Raw ultrasound data in response to each push-track sequence was obtained every 15 seconds during the entire course of treatment. The data was processed to obtain Time-to-Peak (TTP) estimates during the entire course of ablation.” [0046]; “The US system 616 includes an ultrasound scanner, equipped with an elastography imaging/measurement module 604, that can obtain estimates of local stiffness properties in real-time during ablation. The parameter estimation and monitoring module 115 may further include an ablation control therapy device 602 that can dynamically 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Wang and Alam to determine whether a response of the tissue is detected in the plurality of ultrasound return signals; and modifying at least one of a frequency or force when it is determined that a response to the agitating is not .

Claims 2-6, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alam, Clark, Bharat and Ying et. al. (U.S. 5657760, August 19,1997)(hereinafter, “Ying”). 
Regarding Claim 2, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
Wang does not teach: further comprising: detecting, based on the plurality of ultrasound return signals, a plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue, wherein the plurality of Doppler shifts have a plurality of directions, and wherein the determining the ablation zone characteristic includes identifying one or more regions of the tissue that correspond to one or more of the plurality of Doppler shifts, respectively.
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60); “The vector representation of the quadrature signals may be shown in X-Y display 54 shown in FIG. 1. The radius a represents the amplitude of the echo from the target, and the phase .phi. of the echo represents the position of the target. The change in position (or 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to detect, in the plurality of ultrasound return signals, a plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue, wherein the determining the ablation zone characteristic includes identifying one or more regions of the tissue that correspond to one or more of the plurality of Doppler shifts, respectively as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3), to allow quantification and analysis of the echoes from a specific depth within the tissue. Also, to allow analysis for each exposure of the tissue and lesions size and color (Ying, column 12, lines 7-20).
Regarding Claim 3, the combination of references Wang, Alam, Clark, Bharat and Ying substantially teach the claim limitations as noted above. 
Wang does not teach: further comprising: determining a plurality of characteristics of the plurality of Doppler shifts, wherein the plurality of characteristics includes any one or a combination of an amount of Doppler shift, a rate of change of the amount of Doppler shift, a direction of Doppler shift, a rate of change of the direction of Doppler shift, or a location in the tissue based upon which Doppler42PATENT APPLICATION C00013 164.USU5shift is detected; and determining whether each of the plurality of characteristics exceeds one or more thresholds, wherein the determining of the ablation zone 
Ying in the field of real-time Doppler ultrasound monitoring teaches with regards to the Doppler shifts characteristics: an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60); “The vector representation of the quadrature signals may be shown in X-Y display 54 shown in FIG. 1. The radius a represents the amplitude of the echo from the target, and the phase .phi. of the echo represents the position of the target. The change in position (or displacement) can be measured by noting the direction (clockwise or counterclockwise) and counting the revolutions of the vector. Each revolution corresponds to reflector motion of 0.075 mm at 10 MHz. To improve the resolution of the instrument to 0.019 mm, revolutions are counted in 90.degree. increments corresponding to axis crossings in the X-Y display 54. Logic circuits in up-down counter controller 40 detect positive and negative zero crossings of each quadrature signal, assign a direction based on the polarity of the zero crossing and the polarity of the other signal at the time, and increment or decrement 8-bit up-down counter 40.” (columns, 6-7, lines 62-10).
Further Ying teaches with regards to determining the ablation zone characteristic based on a threshold limitations, an evaluation approach that utilizes fuzzy logic to correlate system inputs to system outputs based on thresholds indicating the control rules selected for the tissue characteristics and laser system information provided by the tissue temperate and thermal 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine a plurality of characteristics of the plurality of Doppler shifts, wherein the plurality of characteristics includes any one or a combination of an amount of Doppler shift, a rate of change of the amount of Doppler shift, a direction of Doppler shift, a rate of change of the direction of Doppler shift, or a location in the tissue based upon which Doppler42PATENT APPLICATION C00013 164.USU5shift is detected; and determining whether each of the plurality of characteristics exceeds one or more thresholds, wherein the determining of the ablation zone characteristic is further based on a result of the determining of whether each of the plurality of characteristics exceeds the one or more thresholds as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
Regarding Claim 4, the combination of references Wang, Alam, Clark, Bharat and Ying substantially teach the claim limitations as noted above. 
Wang does not teach: wherein the determining of the ablation zone characteristic includes defining an ablation zone, the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that exceed the one or more thresholds being included in the ablation zone, and the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that do not exceed the one or more thresholds being excluded from the ablation zone, wherein the ablation zone characteristic includes any one or a combination of a shape, a size, or a location of the ablation zone.
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine the ablation zone characteristic includes defining an ablation zone, the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that exceed the one or more thresholds being included in the ablation zone, and the portions of the tissue that correspond to the plurality of Doppler shifts having respective characteristics that do not exceed the one or more thresholds being excluded from the ablation zone, wherein the ablation zone characteristic includes any one or a combination of a shape, a size, or a location of the ablation zone as taught in Ying to automatically regulate modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
Regarding Claim 5, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
Wang further teaches: further comprising: determining one or more characteristics of a signal by which the microwave energy is delivered to the tissue: “The microwave generating unit comprises a microwave signal generator, a power control time adjusting circuit, an impedance matcher, a driving circuit, a power splitter, a plurality of power amplifiers, a power combiner, an isolator and a power tracking detection circuit. The power tracking detection circuit outputs an 
Wang  does not teach: further comprising: determining a predicted ablation zone characteristic based on any one or a combination of the plurality of tissue elasticity measurements, the determined ablation zone characteristic, a setting of the ablation device, an elapsed duration for which the microwave energy is delivered to the tissue, an expected duration for which the microwave energy will be delivered to the tissue, a location in 43PATENT APPLICATIONC00013 164.USU5the tissue to which the microwave energy is delivered; and displaying, by way of the graphical user interface, a representation of the predicted ablation zone characteristic.
Bharat in the field of elastography monitoring for adaptive ablation and therapy teaches: “In block 806, at least one of imaging parameters of the ultrasound scanner and/or a control signal of the ablation device are adaptively updated in accordance with the feedback. The imaging parameters may include pushing and tracking parameters, which may further include one or more of pulse repetition frequency, number of track locations and/or spacing between tracking beams. The feedback from the ultrasound scanner may include stiffness measurements from one or more points on a spatial or temporal measurement map, wherein adjustments to the control signal employ the stiffness measurements from one or more points on the spatial or temporal measurement map. The control signal may be configured to adjust one or more of power settings of the ablation device and/or a mode of operation of the ablation device. The positioning, treatment duration and the configuration (number of elements, etc.) of the ablation device may also be controlled. In block 808, the elastographic (shear wave or related) parameter is displayed relative to an imaged location on a display. The ablation parameters, imaging parameters or other information may also be displayed. In block 810, the ablation and/or imaging parameters may be manually overridden by manual changes through an interface.” [0064-0065].

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine predicted ablation zone characteristic based on any one or a combination of the plurality of tissue elasticity measurements, the determined ablation zone characteristic, a setting of the ablation device, an elapsed duration for which the microwave energy is delivered to the tissue, an expected duration for which the microwave energy will be delivered to the tissue, a location in 43PATENT APPLICATIONC00013 164.USU5the tissue to which the microwave energy is delivered; and displaying, by way of the graphical user interface, a representation of the predicted ablation zone characteristic as taught in the combination of Bharat and Ying “…for optimizing ablation in medical applications.” (Bharat, [0001]) by automatically regulating modulation parameters so that thermal treatment can be achieved without damaging critical organs surrounding the treated areas (Ying, column 7-8, lines 65-3).
Regarding Claim 6, the combination of references Wang, Alam, Clark, Bharat and Ying substantially teach the claim limitations as noted above

Regarding Claim 12, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
Wang does not teach: wherein the ablation zone characteristic includes one or more of an ablation zone shape, an ablation zone size, or an ablation zone location.
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang such that the ablation zone characteristic includes one or more of an ablation zone shape, an ablation zone size, or an ablation zone location as taught in 
Regarding Claim 15, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
Wang does not teach: detecting, based on the plurality of ultrasound return signals, a plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue, wherein the plurality of Doppler shifts include a first Doppler shift having a first direction and a second Doppler shift having a second direction, and wherein the representation of the ablation zone characteristic includes speckles of a first color and speckles of a second color, wherein the speckles of the first color correspond to locations in the tissue based upon which the first Doppler shift is detected, and the speckles of the second color correspond to locations in the tissue based upon which the second Doppler shift is detected.
Ying in the field of real-time Doppler ultrasound monitoring teaches an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. The results are displayed on various devices including a color monitor (column 8, lines 6-60); “The vector representation of the quadrature signals may be shown in X-Y display 54 shown in FIG. 1. The radius a represents the amplitude of the echo from the target, and the phase .phi. of the echo represents the position of the target. The change in position (or displacement) can be measured by noting the direction (clockwise or counterclockwise) and 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to detect, in the plurality of ultrasound return signals, a plurality of respective Doppler shifts that are based on the microwave energy delivered to the tissue, wherein the determining the ablation zone characteristic includes identifying one or more regions of the tissue that correspond to one or more of the plurality of Doppler shifts, respectively as taught in Ying to automatically regulate modulation parameters so that thermal .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Alam, Clark, Bharat and Case et. al. (U.S. 20130317363, November 28, 2013)(hereinafter, “Case”).
Regarding Claim 7, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
Wang teaches: further comprising: determining an estimated amount of time until completion of an ablation procedure, based on any one or a combination of the plurality of tissue elasticity measurements, the determined ablation zone characteristic, an elapsed duration for which the microwave energy is delivered to the tissue, a location in the tissue to which the microwave energy is delivered, or one or more characteristics of a signal by which the microwave energy is delivered (“…an average time of the endovascular microwave coagulation operation time every limb is 15 minutes. The therapeutic apparatus of the present invention has short duration of anesthesia, less anesthetic dosage and rapid recovery.” [0043]).
Wang does not teach: and displaying, via the graphical user interface, an indicator of the estimated amount of time until completion of the ablation procedure.
Case in the field of ablation systems planning and navigation teaches an algorithm to determine the duration of treatment in correlation to power that meets the intentions of treating the target area and a margin of the surrounding tissues which is displayed on a GUI as seen in Figs. 6-7 [0072-0073]. The time can be adjusted by using controls to adjust the treatment zone and/or margin [0085]. The equations used for computation are designed for optimal power and procedure time [0080]. Examiner notes, as a user is performing the procedure the “Time” is 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display in Wang to an indicator of the estimated amount of time until completion of the ablation procedure as taught in Case to perform the treatment in the quickest possible time while keeping power in a safe range during the procedure (Case, [0084]).
Regarding Claim 8, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
Wang teaches: further comprising: determining whether an ablation procedure is completed based on any one or a combination of the plurality of tissue elasticity measurements, the determined ablation zone characteristic, an elapsed duration for which the microwave energy is delivered to the tissue, or a location in the44PATENT APPLICATION C00013 164.USU5tissue to which the microwave energy is delivered, or one or more characteristics of a signal by which the microwave energy is delivered (“…an average time of the endovascular microwave coagulation operation time every limb is 15 minutes. The therapeutic apparatus of the present invention has short duration of anesthesia, less anesthetic dosage and rapid recovery.” [0043]).
Wang does not teach: and displaying, via the graphical user interface, an indicator of whether the ablation procedure is completed.
Case in the field of ablation systems planning and navigation teaches an algorithm to determine the duration of treatment in correlation to power that meets the intentions of treating the target area and a margin of the surrounding tissues which is displayed on a GUI as seen in Figs. 6-7 [0072-0073]. The time can be adjusted by using controls to adjust the treatment zone and/or margin [0085]. The equations used for computation are designed for optimal power and procedure time [0080]. Examiner notes, when the time is “0” on the GUI this will indicate the ablation procedure is complete, meeting the claim limitation.

Regarding Claim 9, the combination of references Wang, Alam, Clark, Bharat and Case substantially teach the claim limitations as noted above. 
Wang teaches: further comprising: automatically disabling the delivering of the microwave energy to the tissue in response to a determination that the ablation procedure is completed (“The microcomputer control unit outputs a microwave power control signal to control and adjust the power control of the microwave generating unit. The microcomputer control unit outputs a laser control signal to control the switch-on/off of the laser generating unit. The microcomputer control unit comprises a master microprocessor, a power control microprocessor, and a temperature measurement microprocessor, wherein the master microprocessor is connected with the power control microprocessor and the temperature measurement microprocessor via a communication interface COM. The output power detection signal O-DET and the reflected power detection signal B-DET of the microwave generating unit are transformed by an A/D converter, and then sent to the power control microprocessor. The over current signal EI and the over voltage signal EV of the microwave generating unit are inputted into the power control microprocessor. The power control signal CON of the microwave generating unit comes from an output of the D/A converter connecting with the power control microprocessor. According to the value of the output power detection signal, the value of the power control signal is obtained by the power control microprocessor.” [0041].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Alam, Clark, Bharat and Neal et. al. (U.S. 20160066977, March 10, 2016)(hereinafter, “Neal”).
10, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
With regards to limitations, further comprising: determining a percentage of completion of an ablation procedure based on any one or a combination of the plurality of tissue elasticity measurements, the determined ablation zone characteristic, an elapsed duration for which the microwave energy is delivered to the tissue, a location in the tissue to which the microwave energy is delivered, or one or more characteristics of a signal by which the microwave energy is delivered, 
Wang further teaches: further comprising: determining one or more characteristics of a signal by which the microwave energy is delivered to the tissue: “The microwave generating unit comprises a microwave signal generator, a power control time adjusting circuit, an impedance matcher, a driving circuit, a power splitter, a plurality of power amplifiers, a power combiner, an isolator and a power tracking detection circuit. The power tracking detection circuit outputs an output power detection signal, a reflected power detection signal, an over current signal and an over voltage signal.” [0038].
Bharat in the field of elastography monitoring for adaptive ablation and therapy teaches: “In block 806, at least one of imaging parameters of the ultrasound scanner and/or a control signal of the ablation device are adaptively updated in accordance with the feedback. The imaging parameters may include pushing and tracking parameters, which may further include one or more of pulse repetition frequency, number of track locations and/or spacing between tracking beams. The feedback from the ultrasound scanner may include stiffness measurements from one or more points on a spatial or temporal measurement map, wherein adjustments to the control signal employ the stiffness measurements from one or more points on the spatial or temporal measurement map. The control signal may be configured to adjust one or more of power settings of the ablation device and/or a mode of operation of the ablation device. The positioning, treatment duration and the configuration (number of elements, etc.) of 
Wang and Bharat do not teach percentage computation nor displaying, via the graphical user interface, an indicator of the percentage of completion of the ablation procedure.
Neal in the field of real-time ablation systems teaches a method for computing the progress of the procedure to be displayed on a monitor. The progress of the treatment divides a numerator value such as a comparison resistance value taken during the procedure by the difference value to obtain the percentage of ablation that still needs to be completed [0066].When the number displayed is 0% then the treatment control module determines the end point of treatment has been reached, the percentage of completion is obtained by the value computed subtracted from 100%.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine a percentage of completion of an ablation procedure using the method taught in Neal using the tissue elasticity measurements information in Bharat to provide the numerator comparison value and denominator difference value in the computations to obtain a percentage of completion to be displayed “…for optimizing ablation in medical applications.” (Bharat, [0001]) while monitoring the progress and determining whether an end point has been reached in real-time (Neal, [0008]).
Regarding Claim 11, the combination of references Wang, Alam, Clark, Bharat and Neal substantially teach the claim limitations as noted above. 
With regards to limitations: further comprising: automatically adjusting, by way of one or more respective settings of the ablation device, one or more characteristics of a microwave signal by which the microwave energy is delivered to the tissue based on the percentage of 
Neal in the field of real-time ablation systems teaches a method for computing the progress of the procedure to be displayed on a monitor. The progress of the treatment divides a numerator value such as a comparison resistance value taken during the procedure by the difference value to obtain the percentage of ablation that still needs to be completed [0066].When the number displayed is 0% then the treatment control module determines the end point of treatment has been reached, the percentage of completion is obtained by the value computed subtracted from 100%.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine a percentage of completion of an ablation procedure using the method taught in Neal using the power information characteristics of the microwave energy in Wang to monitor the progress and determining whether an end point has been reached in real-time (Neal, [0008]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Alam, Clark, Bharat, Ying and Neal.
Regarding Claim 13, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 

Ying in the field of real-time Doppler ultrasound monitoring teaches the representation of the ablation zone characteristic and coloring: an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain extent and geometry that indicates the result from the thermal therapy. “The results are displayed on various devices including a color monitor (column 8, lines 53-60). “FIGS. 4-4b show an X-Y display of the I and Q Doppler signals during tissue motion and type 1 activity (FIG. 4), random type 2 activity (FIG. 4a), and periodic type 2 activity (FIG. 4b). This type of display shows the locus or motion of the Doppler vector during the time of the photograph. The amplitude is the distance from the center, and the phase is the angle to the X axis. The Doppler shift is the frequency of rotation with the direction of rotation (counterclockwise or clockwise) corresponding to the direction of tissue motion (toward or away from the transducer).” (column 13, lines 4-13); “The data from all exposures are summarized in Table I. Of the 35 exposures analyzed, 28 showed visible lesions, which had blanched or light colored borders, and most had a visibly darker core. The dimensions of the lesions ranged from 3 to 6 mm in diameter with a core 1.5 to 3 mm diameter. The other 7 exposures showed no visible lesion. For simplicity, the lesions were characterized by the color of the core into 4 categories: black, dark, faint, and none. The transition from type 1 to type 2 activity (22 of 35 exposures) always started at the 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang such that the representations of the ablation zone characteristics includes a uniformly-colored or uniformly-shaded shape as taught in Ying to allow quantification and analysis of the echoes from a specific depth within the tissue. Also, to allow analysis for each exposure of the tissue and lesions size and color (Ying, column 12, lines 7-20).
Ying does not teach the GUI display including a uniformly-colored or uniformly-shaded shape superimposed on a portion of the image.
Neal in the field of real-time ablation systems teaches: “The treatment control module 54 also records the accumulation of ablated areas for each electrode pair in the protocol, enabling the user to monitor their superimposition and ensure the overall ablation protocol addresses all targeted regions. As shown in FIG. 7, the lesion 300 to be ablated is shown with electrode 22 placements and the corresponding predicted ablation area for each pair of electrodes, which are superimposed on the actual imaged tissue area (e.g., ultrasound image) in real-time.” [0082].
Since the combinational system of Wang and Ying poses the system requirements of a color-coded display to depict the ablation characteristics it would be obvious to further modify the display to superimpose the ablation results onto a portion of the tissue using the display capabilities of Neal to enable monitoring and ensure overall ablation protocol addresses the entire target region (Neal, [0082]).
Regarding Claim 14, the combination of references Wang, Alam, Clark and Bharat substantially teach the claim limitations as noted above. 
Wang does not teach: wherein the representation of the ablation zone characteristic includes a shape having a plurality of levels of shading or coloring corresponding to a plurality of respective levels of a characteristic of the plurality of tissue elasticity measurements, wherein 
Bharat in the field of elastography monitoring for adaptive ablation and therapy teaches: “In block 806, at least one of imaging parameters of the ultrasound scanner and/or a control signal of the ablation device are adaptively updated in accordance with the feedback. The imaging parameters may include pushing and tracking parameters, which may further include one or more of pulse repetition frequency, number of track locations and/or spacing between tracking beams. The feedback from the ultrasound scanner may include stiffness measurements from one or more points on a spatial or temporal measurement map, wherein adjustments to the control signal employ the stiffness measurements from one or more points on the spatial or temporal measurement map. The control signal may be configured to adjust one or more of power settings of the ablation device and/or a mode of operation of the ablation device. The positioning, treatment duration and the configuration (number of elements, etc.) of the ablation device may also be controlled. In block 808, the elastographic (shear wave or related) parameter is displayed relative to an imaged location on a display. The ablation parameters, imaging parameters or other information may also be displayed. In block 810, the ablation and/or imaging parameters may be manually overridden by manual changes through an interface.” [0064-0065].
Ying in the field of real-time Doppler ultrasound monitoring teaches the representation of the ablation zone characteristic and coloring: an ultrasound Doppler detection method for the response to thermal therapy of an echo-Doppler transmitter/receiver coupled to a transducer that emits ultrasound waves to a region of a tissue, that then receives the echoes from the treated tissue to be converted into electrical echo signals that contain a phase vector of each signal. The phase vector information is used to indicate motion and echogenicity of the tissue relative to the transducer at a plurality of tissue depths. The Doppler signals are evaluated to produce dominate shift Doppler frequencies to produce tissue temperate readings to obtain 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang such that the representations of the ablation zone characteristics includes a shape having a plurality of levels of shading or coloring corresponding to a plurality of respective levels of a characteristic of the plurality of tissue elasticity measurements as taught in the combination of Bharat and Ying “…for optimizing ablation in medical applications.” (Bharat, [0001]) to allow quantification and analysis of the echoes from a specific depth within the tissue. Also, to allow analysis for each exposure of the tissue and lesions size and color (Ying, column 12, lines 7-20).
Bharat and Ying does not teach the GUI display wherein the shape is superimposed, by way of the graphical user interface, upon a corresponding portion of the image.

Since the combinational system of Wang and Ying poses the system requirements of a color-coded display to depict the ablation characteristics including a shape it would be obvious to further modify the display to superimpose the ablation results onto a portion of the tissue using the display capabilities of Neal to enable monitoring and ensure overall ablation protocol addresses the entire target region (Neal, [0082]).

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                 

/JONATHAN CWERN/Primary Examiner, Art Unit 3793